Citation Nr: 1808662	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a right eye injury.

2.  Entitlement to a compensable disability rating for renal calculus.

3.  Entitlement to a compensable disability rating for fracture of the right ulna.

(The appeals of entitlement to service connection for headaches to include as secondary to service-connected residuals of right eye injury and traumatic brain injury (TBI); entitlement to increased disability ratings for residuals of back injury with compression fracture at T-7 and scoliosis as well as TBI; entitlement to an effective date earlier than April 9, 2013 for the award of service connection for TBI; and entitlement to a total rating based on individual unemployability (TDIU) will be addressed in a separate decision).




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction currently resides at the VA RO in Columbia, South Carolina. 

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In March 2012, he was notified that his Board hearing had been scheduled for a date in April 2012.  He failed to appear for this hearing with no good cause shown.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The record reflects that the Veteran was previously represented by M. Marcelin McKie, Attorney at Law, as indicated by a completed VA Form 21-22a dated in February 2009.  In September 2009, prior to certification of the appeal to the Board, this attorney's representation was revoked.  The Veteran's current representation by Daniel G. Krasnegor, Attorney at Law, is limited to the issues of entitlement to service connection for headaches to include as secondary to service-connected residuals of right eye injury and TBI; entitlement to increased disability ratings for residuals of back injury with compression fracture at T-7 and scoliosis as well as TBI; entitlement to an effective date earlier than April 9, 2013 for the award of service connection for TBI; and entitlement to TDIU.  See correspondence dated July 2016 and January 2018 from Daniel G. Krasnegor, Attorney at Law.  These issues will be addressed in a separate decision.  Moreover, as no current power of attorney is associated with the claims file with regard to the issues of entitlement to increased ratings for a right ulna fracture, renal calculus, and residuals of right eye injury, the Veteran is now unrepresented as to these issues.  38 C.F.R. § 20.608(a) (2017).

In June 2012, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  During the period under consideration, the Veteran's residuals of right eye injury result in visual acuity of light perception only, but no anatomical loss or contraction of a visual field.

2.  The Veteran's renal calculus is largely asymptomatic and is not manifested by an occasional attack of colic without infection and without requiring catheter drainage.

3.  During the period under consideration, the Veteran's right ulna fracture is manifested by aching and flare-ups resulting in functional impairment of his forearm, but there is no limitation of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of a right eye injury are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6061 to 6081 (2008).

2.  Special monthly compensation (SMC) based on loss of use of one eye is warranted.  38 U.S.C. § 1114 (k) (2012); 38 C.F.R. § 3.350(a) (2008).

3.  The criteria for a compensable disability rating for renal calculus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7508 (2017).

4.  The criteria for a rating of 10 percent for right ulna fracture, but no higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for residuals of a right eye injury, renal calculus, and a right ulna fracture.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Remand Compliance

As alluded to above, in June 2012, the Board remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding Social Security Administration (SSA) records as well as provide the Veteran with a VA examination for his residuals of right eye injury.  The Veteran's claims were to then be readjudicated.  

Pursuant to the Board remand instructions, outstanding SSA records have been obtained and associated with the record.  Further, the Veteran was afforded a VA examination for his residuals of right eye injury.  The Veteran's right eye, right ulna, and renal calculus claims were readjudicated most recently via a December 2017 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher evaluation for residuals of right eye injury

The Veteran contends that a higher rating is warranted for his service-connected residuals of a right eye injury due to his poor vision throughout the appeal. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

As to rating the Veteran's right eye disability under 38 C.F.R. § 4.84a , the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  As the Veteran's appeal stems from a pre-December 10, 2008 claim, the old schedular rating criteria at 38 C.F.R. § 4.84a must be applied, and the Veteran has not asked that his claim be adjudicated under the new criteria. 

Under the old rating criteria, the severity of the Veteran's right eye disability can be rated based on visual acuity loss under 38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079 (2008). 

If a veteran has visual impairment in one eye as a result of service connected disability and visual impairment in the other eye as a result of nonservice-connected disability not the result of the veteran's own willful misconduct and either (1) the impairment of visual acuity in each eye was rated at a visual acuity of 20/200 or less or (2) the peripheral field of vision for each eye is 20 degrees or less, VA must pay compensation to the veteran as if the combination of both disabilities were the result of service-connected disability.  38 U.S.C. § 1160(a).  Where a claimant has a service connected disability of only one eye and a nonservice-connected visual impairment but not of the degree prescribed by Section 1160(a) in the other eye, (as in this case) deeming the nonservice connected eye as having a visual acuity of 20/40 results in accurate evaluations that are based solely upon service connected visual impairment.  38 U.S.C. § 1160(a).  See also 73 Fed. Reg. 66,543 (November 10, 2008).

The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. 
§ 4.75 (2008). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079.  38 38 C.F.R. § 4.83a (2008). 

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40, or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/50; (6) anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/70; or (5) anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is blind (light perception only) and vision in the other eye is correctable to 20/100; or (6) anatomical loss of one eye and vision in the other eye is correctable to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

Under the old rating criteria, the severity of the Veteran's right eye disability may also be rated based on impairment of visual fields under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; loss of the temporal half of the visual field unilaterally; or if the Veteran has a large or centrally located unilateral scotoma.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.

A 70 percent rating is assigned for concentric contraction of the visual field to 15 degrees, but not to 5 degrees, bilaterally.  Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

Initially, the Board notes that the medical evidence of record does not indicate that the Veteran has keratoconus or a difference of more than 4 diopters of spherical correction between his right and left eye.  Accordingly, when rating the severity of the Veteran's right eye disability his best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating at all times during the pendency of the appeal.  38 C.F.R. § 4.75 (2008). 

The Veteran was provided a VA examination in February 2008.  He reported poor vision due to his in-service motor vehicle accident when he received a contusion to his right eye.  He denied pain, redness, photophobia, or diplopia.  Visual acuity with correction was not measured in either eye, although there were no findings of afferent pupillary defect.  The examiner noted normal confrontation fields for the left eye, but abnormal findings of the right eye.  Ishihara color plates were 0/14 for the right eye and 13/14 for the left eye.  Tonometry was 12 for the right eye and 13 for the left eye.  Slit lamp examination was normal for both eyes, although funduscopic examination revealed a deep, pale right optic nerve and sharp, pink left optic nerve as well as clear floaters.

On VA examination in May 2011, the VA examiner recorded 20/HM (hand motion) best corrected distance for the right eye and 20/20 for the left eye.  The impression was optic atrophy of the right eye status post trauma with resultant poor vision; floaters with no retinal pathology; classic migraines; full visual field of the left eye to confrontation but constricted on Octopus Kinetic; and refraction error manifested by hyperopia/presbyopia.    

On VA examination in August 2013, the VA examiner noted corrected vision of the left eye of 20/40 or better for both distance and near.  The examiner further noted that the pupils were round and reactive to light.  While the examiner determined that the Veteran's vision was not limited to no more than light perception in either eye, she reported that the Veteran was not able to perceive objects, hand movements, or count fingers at 3 feet for the right eye.  Further, the Veteran did not have visual acuity of 20/200 or worse in the better eye with use of a correcting lens based upon visual acuity loss.  There were no findings of astigmatism or diplopia.  Right eye pressure was 12 and left eye pressure was 13.  Slit lamp examination was normal.  The examiner documented loss of a visual field in that the Veteran had inferotemporal island remaining in the right eye.  The Veteran did not have any incapacitating episodes due to the eye condition.  The examiner noted that the Veteran would not qualify for a commercial driver's license due to the vision impairment of the right eye.  She documented traumatic optic neuropathy with loss of vision in the right eye.  

On VA examination in August 2017, the examiner documented optic atrophy of the right eye.  Corrected distance and near testing of the left eye was 20/40 or better.  The Veteran's pupils were round and reactive to light, and an afferent pupillary defect was present in the right eye.  The examiner noted that the Veteran's right eye vision was limited to no more than light perception only, and he further could not recognize test letters at one foot or closer or perceive objects, hand movements, or count fingers for the right eye.  The Veteran did not have visual acuity of 20/200 or worse in the left eye with use of a correcting lens based upon visual acuity loss.  He also did not have diplopia or astigmatism.  Right and left eye pressure was 14.  Slight lamp and external eye examination was normal with the exception of conjunctive/sclera for which the examiner noted trace injection.  Internal eye examination revealed pallor in the right optic disc but otherwise normal findings.  The Veteran did not have a visual field defect or report any incapacitating episodes.  The examiner noted that the Veteran would have difficulty performing tasks which require depth perception and he would be unable to obtain a commercial driver's license. 

The Board notes that VA treatment records document treatment for the Veteran's eyes.  These records essentially indicate that the Veteran has a loss of vision in his right eye.  The records further do not indicate a corrected distance or near testing of worse than 20/40 in the left eye.  See, e.g., a VA treatment record dated July 2013.    
After a careful review of the record, the Board finds that during the period under consideration, the Veteran's residuals of right eye injury warrants no more than a 30 percent rating. 

The Board acknowledges that the Veteran is competent to report vision loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further finds that the evidence indicates that the Veteran has loss of use of his right eye and corrected distance of no worse than 20/40 in the left eye, which warrants a 30 percent rating under 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  Additionally, as the evidence indicates the Veteran has loss of use of his right eye during the appeal period, the Board finds that the Veteran is entitled to SMC under 38 U.S.C. § 1114(k).  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008). 

The Board further notes that the Veteran did not meet the criteria for a higher 40 percent rating because he did not have anatomical loss of the right eye.  See 73 Fed. Reg. at 66548 (commenting that the visual impairment of one eye must not exceed 30 percent in the absence of anatomical loss, and that no light perception is evaluated the same as light perception only).  This is true at all times during the period under consideration and therefore the Board need not consider further staged ratings. See Hart, supra. 

A rating in excess of 30 percent based on impairment of field of vision is not available under the applicable code.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  While the September 2013 VA examiner reported a loss of visual field, the August 2017 examiner specifically found no visual field defects and the remainder of evidence does not indicate any impairment of field of vision that would warrant a rating in excess of 30 percent.  Indeed, there is no evidence of visual concentric contraction to less than 30 degrees bilaterally which would be required for a rating in excess of 30 percent under Diagnostic Code 6080.  
Higher evaluation for renal calculus

The Veteran's renal calculus is evaluated as noncompensable pursuant to38 C.F.R. § 4.115b, Diagnostic Code 7508 pertaining to nephrolithiasis.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  Otherwise, kidney stones are rated as hydronephrosis.  Id.  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

The Veteran was provided a VA examination in February 2008.  He reported a history of a renal calculus but could not remember which side.  He denied any symptoms of lethargy, weakness, anorexia, weight loss or weight gain.  He had no problems with urination or incontinence.  He had no recurrence of kidney stones.  Examination of his flanks revealed no tenderness to palpation.  The examiner diagnosed the Veteran with renal calculus, although no pathology was evidenced to render the diagnosis based on the examination.  

The Veteran was also afforded VA examinations in November 2009 and May 2011.  He continued to report no recurrence of kidney stones.  Upon examination, the VA examiners reported no history of trauma to the genitourinary system, neoplasm, general systemic symptoms due to the kidney stones, urinary symptoms, urinary leakage, urinary tract infection, obstructed voiding, special diet, invasive and non-invasive procedures, renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  While the Veteran evidenced erectile dysfunction, this was due to a vascular disease.  There was no abdominal or flank tenderness, and examination of the bladder, anus and rectal walls, urethra, perineal sensation, and testicles was normal.  There was no peripheral edema.  While the Veteran had an enlarged prostate, such was not due to his history of renal calculus.  There was a normal examination of the epididymis/spermatic cord/scrotum and seminal vesicles as well as cremasteric reflex. 

On VA examination in December 2012, the Veteran continued to report no recurrence of kidney stones.  The examiner documented no renal dysfunction or hypertension and/or heart disease due to any kidney condition.  Further, the Veteran did not have treatment for recurrent stone formation in the kidney, ureter, or bladder.  He did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did not have a history of kidney transplant or removal or any tumors or neoplasms related to the renal calculus.  The examiner reported no residuals of remote kidney stone which resolved and there was no effect on employment.

The Veteran was provided another VA examination in August 2017.  He did not report any recurrent kidney stones and did not require medication.  The examiner reported no renal dysfunction, symptomatic urinary tract or kidney infections, kidney transplant or removal, benign or malignant neoplasm or metastases related to the renal calculus, or any other pertinent physical findings, complications, signs, or symptoms related to the renal calculus.  BUN, creatinine, and EGFR testing was normal.  

After reviewing evidence of record as a whole, the Board finds that the assignment of a compensable disability rating for the Veteran's service-connected renal calculus is not warranted.  Crucially, while the Veteran evidenced a history of a kidney stone in service, there was no recurrent renal calculus during the period under consideration, nor has the Veteran contended such.  Indeed, the objective evidence does not reveal recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year.  There is also no evidence of renal colic at any point during the period on appeal.  As such, this evidence does not support the claim for a compensable evaluation under Diagnostic Code 7508 or 7509.  The Veteran does not meet the Diagnostic Code 7509 criteria for a compensable rating because he has not been shown to have only an occasional attack of colic, not infected and not requiring catheter drainage or a recurrent stone formation.

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C. § 5107(b).

Higher evaluation for right ulna fracture

The Veteran's right ulna fracture is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5211 which considers impairment of the ulna.
Diagnostic Code 5211 provides for a 10 percent rating where there is malunion of the ulna with bad alignment; a 20 percent rating for nonunion of the ulna in the lower half or in the upper half, with false movement, without loss of bone substance or deformity on the minor side; and a 30 percent rating for nonunion of the ulna in the upper half, with false movement, with loss of bone substance or deformity for the major side, or with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity for the minor side; and a 40 percent rating for nonunion in the upper half, with false movement and loss of bone substance (1 inch (2.5 cm) or more) and marked deformity for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  The Board notes that the evidence demonstrates that the Veteran's dominant hand is his right hand.  See, e.g., the August 2017 VA examination report.

The Veteran was provided a VA examination in February 2008.  He reported a right ulna fracture in service which required a cast.  He further reported mild aching in his arm in cold or rainy weather as well as flare-ups manifesting as increased aching of the wrist that occurred a couple times a month and lasted a couple of hours.  There was no weakness, stiffness, swelling, redness, locking, or giving way.  However, the wrist was easily fatigued and lacked endurance during a flare-up.  He did not use a brace or take medication.  Upon examination, the VA examiner reported no tenderness to palpation, swelling, or redness.  Dorsiflexion was to 70 degrees, ulnar flexion to 80 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees, supination to 85 degrees, and pronation to 80 degrees.  The examiner did not document pain on range of motion testing.  While the Veteran reported flare-ups, the examiner had to resort to mere speculation to express additional limitation and none was reported as part of the Veteran's description of the nature of the flare-up.  An X-ray report revealed suggestion of old healed fracture of the distal ulna.  The examiner diagnosed the Veteran with distal ulnar fracture.  

On VA examinations in November 2009 and May 2011, the Veteran continued to report aching in his arm during cold weather.  The examiner reported no findings of bone neoplasm, osteomyelitis, inflammation, fracture site motion, deformity, fever, general debility, flare-ups, abnormal bone, abnormal joint, active infection, effect on weight bearing, bone disease, malunion of the os calcis or astragalus, involucrum, draining sinus, or sequestrum.  However, there was pain in forearm but no limitation of motion.  The Veteran reported effects of the problem on usual daily activities.  There was a mild effect on chores but no effect on shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  The examiners diagnosed the Veteran with a healed right ulna fracture.  

The Veteran was provided another VA examination in December 2012.  The examiner noted diagnosis of right ulna fracture.  The Veteran did not report flare-ups of the forearm.  Range of motion testing of the right elbow revealed flexion to 145 degrees, right elbow extension to zero degrees, left elbow flexion to 145 degrees, and left elbow extension to zero degrees.  There was no pain on motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of motion or functional loss.  There was no ankylosis, flail joint, joint fracture, and/or impairment of supination or pronation.  An X-ray report of the forearm revealed a suggestion of old healed fracture of the distal ulna.  

The Veteran was afforded a VA examination in August 2017.  He reported aching in his forearm during cold weather as well as flare-ups manifesting as pain when sleeping but not as reduced range of motion or loss of function.  Range of motion testing of the right and left elbow revealed flexion to 145 degrees, extension to zero degrees, supination to 85 degrees, and pronation to 80 degrees.  There was no pain on motion.  The examiner specifically noted that there was no pain on passive motion or when the joint was used in non-weight bearing.  With regard to the Veteran's flare-ups, the examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing nighttime pain but no functional loss during flare-ups.  The examiner was unable to say without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability as an examination under these conditions would be necessary and the Veteran did report fatigue but not loss of function.  There were no findings of ankylosis or any other pertinent physical findings, complications, conditions, signs, or symptoms related to the right ulna fracture.  An X-ray report revealed an impression of an old healed fracture of the distal right ulnar shaft.      
  
Following a thorough review of the record, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a 10 percent disability rating is warranted for the Veteran's right ulna fracture.  This rating is based on painful motion of the wrist pursuant to 38 C.F.R. § 4.59, which allows for consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  In this regard, the Veteran has consistently reported flare-ups and aching of his forearm which has caused pain.  He has also reported that the pain has caused difficulty with daily activities such as chores.  See the November 2009 and May 2011 VA examination reports.  The Board has no reason to doubt the Veteran's credibility with regard to the reports of aching and flare-ups of the right forearm.   

Since the Veteran demonstrates painful motion of his forearm during the entire period under consideration, the minimum compensable evaluation of 10 percent is assigned.  Additionally, the provision of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. § 4.59.

The Board finds that a rating higher than 10 is not warranted at any time.  As discussed above, the Veteran does not have any limitation of motion that would warrant a rating higher than 10 percent under the Rating Schedule.  Although limitation of flexion was shown on one occasion in February 2008, this measurement is an outlier as all subsequent measurements were greater than 110 degrees with no clinical notations or reasons for improvement.  Additionally, the Veteran does not exhibit any nonunion or malunion of his ulna.  The VA examination reports indicate that the Veteran's diagnosis is a healed fracture of the right ulna, suggesting that the bones are without deformity.

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code relating to forearm disabilities.  Since the Veteran's service connected forearm disability is rated under Diagnostic Code 5211, the Board cannot "pyramid" by granting service connection for a disability under a separate Diagnostic Code with a lower rating.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Specifically, the Board considered whether the Veteran is entitled to a higher disability rating under any other forearm disability, such as Diagnostic Code 5206, which considers limitation of flexion of the forearm, Diagnostic Code 5207, which considers limitation of extension of the forearm, and Diagnostic Code 5208, which grants a 20 percent rating for flexion limited to 100 percent and extension limited to 45 percent of the forearm.  38 C.F.R. § 4.71a.  However, as discussed above, the Veteran does not have any documented limitations of his range of motion, including both flexion and extension, other than in February 2008 which the Board finds to be an outlier and not representative of the severity of the disability.  Thus, the evidence of record does not show that a higher disability rating is warranted under any of the above listed Diagnostic Codes pertaining to forearm disabilities. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of a right eye injury is denied. 

SMC under 38 U.S.C. § 1114(k) based on one eye having light perception only is granted.

Entitlement to a compensable disability rating for renal calculus is denied.

Entitlement to a 10 percent disability rating for right ulna fracture is granted.




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


